Citation Nr: 0620613	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, right mid shaft tibia.

2.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, left mid shaft tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1991 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's stress fractures of the right mid shaft 
tibia are not productive of a moderate impairment.

2.  The veteran's stress fractures of the left mid shaft 
tibia are not productive of a moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for stress fractures, right mid shaft tibia, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5262 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for stress fractures, left mid shaft tibia, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5262 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the veteran's claim was filed in 
September 2000 prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the veteran 
subsequent to the initial AOJ decision in September 2003, and 
the veteran's claims were readjudicated in a January 2004 
Supplemental Statement of the Case.  Additional notice was 
provided to the veteran in December 2004, and his claims were 
thereafter readjudicated in a November 2005 Supplemental 
Statement of the Case.  These notices appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  In a March 2004 statement, the veteran 
indicated that he had no additional evidence to provide to VA 
in support of his claim.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for November 1998 through 
August 2002.  Appointment records from the VA Medical Center 
indicate that the veteran either cancelled or failed to show 
up for all subsequent appointments in 2002 and that he has 
not received any treatment since then.  The veteran has not 
identified any private treatment related to his service-
connected stress fractures.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in October 
2000 and April 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected stress fractures 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected for stress fractures, mid 
shaft tibias, bilaterally, evaluated as 10 percent disabling 
for each leg under Diagnostic Code 5262.  The Board notes 
that there is not a diagnostic code specifically for stress 
fractures.  When an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20 (2005).  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  After considering all possibly 
applicable diagnostic codes, the Board finds that Diagnostic 
Code 5262, that evaluates impairments of the tibia and 
fibula, is the most closely related to the veteran's service-
connected conditions.  

Diagnostic Code 5262 provides for a 10 percent evaluation for 
impairment of the tibia and fibula, where there is malunion 
with slight knee or ankle disability.  A higher evaluation of 
20 percent is warranted where there is malunion with moderate 
knee or ankle disability.  A 30 percent is warranted where 
there is malunion with marked knee or ankle disability.  A 
maximum 40 percent evaluation is warranted for nonunion with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

The Board notes that, for ease of analysis, the veteran's 
bilateral stress fractures are evaluated together as the 
medical evidence indicates that the condition of each leg is 
approximately the same.  The decision, however, applies to 
each leg separately.

The veteran's primary complaint is of pain on any weight-
bearing activity and thus he is limited in his physical 
activity such as walking more than 30 minutes, mowing the 
lawn, and exercising.  On VA examination in October 2000, the 
examiner noted tenderness and a prominence in the mid shaft 
of the left anterior tibia and minimal tenderness but no 
prominence of the right anterior tibia.  Range of motion of 
the knees bilaterally was 0 to 130 degrees (0 to 140 degrees 
is normal).  The veteran did not report any flare ups.  X-
rays of the bilateral tibias showed thickening to the 
anterior cortices to both tibias, multiple transverse linear 
lucencies along the anterior  surface of the left tibia, and 
a single transverse lucency along the anterior surface of the 
right tibia.  The report indicated that these lucencies 
likely represent the sequela of prior stress fractures in 
these regions.  The examiner's impression was chronic stress 
fractures which have led to the veteran's inability to 
exercise, weight gain and limitation of his day-to-day 
activities.  

At VA examination in April 2005, the veteran again complained 
of pain whenever he does activity "as little as being mowing 
the yard 30 minutes a day where he just walks around."  He 
denied swelling, fevers or heat in the site.  He reported 
being limited by pain but not by lack of endurance or 
fatigability.  He denied any significant flare-ups except 
whenever he is active on his legs.  On physical examination, 
there was mild tenderness to palpation along the anterior 
medial aspect of the bilateral tibias.  Range of motion of 
his knees was 0 to 135 degrees (0 to 140 degrees normal) 
bilaterally.  Range of motion of his ankles was within normal 
limits.  He had no weakness or prominence along his tibialis 
anterior, bilaterally.  He walked with a normal gait.  X-rays 
compared with those from the prior examination in October 
2000 again showed thickening of the anterior cortices of both 
tibias, but the previously described linear lucencies along 
the anterior surface of the left tibia have resolved (which 
were likely stress fractures).  The osseous structures are 
intact without fracture and there is no significant soft 
tissue abnormality demonstrated.  The examiner's assessment 
was the veteran had healed tibial stress fractures.  The 
examiner stated that the veteran's pain now is not at the 
stress fracture as he has had virtually no stress to cause 
it; however, he can have some periostitis which is not 
uncommon after stress fractures.  Thus, the examiner's 
opinion, the veteran has pain that is likely contributed to 
by his previous fractures.  This does not cause him 
limitations because of fatigue or lack of endurance but 
rather just pain.  He also has no lack of motion.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent per lower extremity for his service-connected 
stress fractures.  The April 2005 x-rays showed that the old 
stress fractures have healed.  The only remaining problem is 
the thickening of the anterior cortices of both tibias as 
shown on the x-rays.  Both examinations also showed that the 
veteran does not have any significant limitation of motion in 
either the knees or the ankles or any other impairment of 
those joints related to his service-connected stress 
fractures.  Thus, there are only minimal musculoskeletal 
changes related to the veteran's service-connected stress 
fractures in both tibias.  According to the April 2005 VA 
examiner, the only significant residual is the veteran's pain 
that most likely is from periostitis, which is not uncommon 
after stress fractures.  The examiner found, however, that 
except for pain the veteran is not limited by either fatigue 
or lack of endurance.  

In this regard, the Board has considered DeLuca v. Brown, in 
reaching its conclusion in this case.  The Board finds that 
the veteran's bilateral tibia disabilities, in consideration 
of pain, more nearly approximates only slight bilateral 
tibial impairments, which warrants a 10 percent rating per 
leg under Diagnostic Code 5262.  Since pain is basically the 
veteran's only symptom, a 10 percent rating per leg is 
appropriate under the DeLuca considerations.  Furthermore, 
although the veteran stated in a January 2003 statement that 
he has had difficulties working as a nurse due to pain 
because he worked in direct patient care and treatment that 
required a great deal of walking, an August 2002 VA treatment 
record indicates that the veteran had moved from that 
position and was working as a sleep technician and that he 
was also applying for a position in information management.  
At the April 2005 VA examination, the report does not 
indicate what the veteran's current work position is, that he 
changed positions due to his service-connected stress 
fractures, or that he is currently having problems at work 
due to his service-connected stress fractures.

Thus, the Board finds that the preponderance of the evidence 
shows that the veteran's service-connected bilateral tibial 
stress fractures are appropriately evaluated as 10 percent 
disabling for each leg for a slight impairment due to the 
residual pain the veteran continues to experience on any 
extended weight-bearing activity.  A higher evaluation is not 
warranted because the evidence does not show the veteran's 
service-connected stress fractures are productive of an 
impairment of the tibia comparable with nonunion with a 
moderate knee or ankle disability.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the rating schedule and provided for in the evaluations 
assigned.  38 C.F.R. § 4.1 (2005).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment or frequent periods of 
hospitalization which renders impractical the use of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  Rather he merely 
disagrees with the evaluation of his disability under the 
rating schedule.  Furthermore it has not been contended or 
otherwise indicated that the veteran's stress fractures of 
both tibias have resulted in any hospitalization or other 
extensive treatment regimen.  On the contrary, from 1998 to 
2005 the VA treatment records only show one instance in 
August 2002 of the veteran obtaining treatment for these 
conditions.  In addition, there is no contention or evidence 
of record showing that his tibial stress fractures or the 
residuals thereof interfere with any employment to a degree 
that would render the application of the regular schedular 
standards impractical.  

The veteran's symptoms consist of pain alone, and the rating 
schedule contemplates such impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claims for 
extraschedular consideration.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for stress fracture, right mid shaft tibia is denied.

Entitlement to an increased rating in excess of 10 percent 
for stress fracture, left mid shaft tibia is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


